department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c cc pa apjp b01 genin-137179-05 office_of_chief_counsel number info release date uil --------------------- ------------------------------------------- ------------------- ------------ ------------------------------------ dear ------------ this letter responds to your request for information dated date you wrote to the internal_revenue_service asking whether nominees are required to make a retur n of information pursuant to sec_6041 or sec_6042 for payments made by nominees of distributions that are received from foreign_partnerships and paid to u s citizens we provide general information concerning the information reporting requirements for such payments a partnership does not pay federal_income_tax rather the income or losses flow through the partners who are taxable on their distributive shares of partnership taxable_income nevertheless a partnership is a tax reporting entity that must file annual information reporting on form_1065 sec_1_6031_a_-1 provides however that a foreign_partnership is not required to file a partnership return form_1065 if the foreign_partnership does not have gross_income that is or treated as effectively connected with the conduct_of_a_trade_or_business within the united_states and does not have gross_income including gains derived from sources within the united_states sec_6041 of the internal_revenue_code requires reporting of payments of dollar_figure or more made by all persons engaged in a trade_or_business and making payments in the course of such trade_or_business to another person of fixed or determinable gains profits and income excluded from this section are any payments with respect to which an information_return may be required by sec_6042 relating to dividends sec_1_6041-3 of the income_tax regulations regulations states that returns of information are not required under sec_6041 and the regulations thereunder for compensation and profits paid or distributed by a partnership to the individual partners but for reporting requirements see sec_1 genin-137179-05 sec_6042 of the code requires reporting by every person a who makes payments of dividends aggregating dollar_figure or more to any other person during any calendar_year or b who receives payments of dividends as a nominee and who makes payments aggregating dollar_figure or more during any calendar_year to any other person with respect to the dividends received sec_6042 defines a dividend as a any distribution by a corporation which is a dividend as defined in sec_316 and b any payment made by a stockbroker to any person as a substitute for a dividend sec_1_6042-3 of the regulations defines a dividend as any distribution made by a corporation to its shareholders which is a dividend as defined in sec_316 or any payment made by a stockbroker to any person as a substitute for a dividend or a distribution from a regulated_investment_company sec_3406 of the code defines a reportable_payment to include any reportable dividend payment required to be shown on a return required under sec_6042 under sec_31_3406_a_-2 a payor includes a person who is required to make an information_return under sec_6041 or sec_6042 however sec_31_3406_a_-2 excepts from the definition of payor a partnership making a payment of a distributive_share a nominee that receives a distribution of a distributive sha re is a payor of a distributive_share sec_1_6031_a_-1 provides that if a united_states_person is a partner in a partnership that is not required to file a partnership return the district_director or director of the relevant service_center may require that person to render statements or provide information necessary to verify the accuracy of the reporting by that person of any items of partnership income gain loss deduction or credit in addition under sec_1_6031_a_-1 certain united_states persons who are partners in a foreign_partnership controlled within the meaning of sec_6038 by united_states persons may be required to provide information with respect to the partnership under sec_6038 of the code under sec_1_6031_c_-1t any person who holds directly or indirectly an interest in a partnership that is required to file a partnership return for a taxable_year as a nominee shall furnish to the partnership a written_statement or statements for that ta xable year a statement with respect to such other person containing the information listed in paragraph a ii of this section genin-137179-05 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2004_1 sec_2 2004_1_irb_7 if you have any additional questions please contact our office at sincerely tiffany p smith assistant to the branch chief branch administrative provisions and judicial practice procedure administration
